Title: From Thomas Jefferson to Albert Gallatin, 12 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin 
            June 12. 04.
          
          I return your letter to Genl. Muhlenburg which is entirely proper, and the more I have reflected on the subject the more I am convinced the judge has the power to hold the parties to security for the good behavior & ought to do it.   I send you also the recommendation of Tupper by judge Meigs and mr Mansfield. I think it much more probable that Walter Burling should have affirmed the identity of the person inconsiderately or maliciously, than that Meigs & Mansfield should have given such a character to a man so little deserving it. I have no doubt that mr Russel’s Tupper is the scoundrel who has so lately figured at New Orleans.
          On the subject of Dr. Stevens’s case, I had, before recieving your letter endeavored to form as correct a judgment as I could, & had made some notes, keeping them open till I might see whether any thing further should be added. I have this morning put them into some form. of the purity of the motives of your objections it was impossible I should ever entertain a moment’s doubt. of my opinion of their solidity you will see a proof in the conclusions I have drawn and which will probably condemn more than the half of Dr. S’s claims. I inclose you a copy of my opinion on the subject which may serve as the direction of the department of state to the Comptroller. Accept my affectionate salutations.
         